Opinion issued March 26, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00057-CV
                            ———————————
               IN RE CORAL NICHOLE MORTELL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Coral Nichole Mortell, has filed a petition for writ of mandamus,

seeking an order to reverse the trial court’s amended contempt order.1




1
      The underlying case is In the Matter of the Marriage of Coral Nichole Mortell v.
      Patrick Martin Mortell, cause number 94669-F, pending in the 300th Judicial
      District Court of Brazoria County, Texas, the Honorable K. Randall Hufstetler
      presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We deny any outstanding motions.



                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                       2